

Exhibit 10.35


AMENDMENT NO. 4
RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT, dated as of November 1,
2013 (this “Amendment”), is entered into among INGRAM FUNDING INC., a Delaware
corporation, as seller (the “Seller”), INGRAM MICRO INC., a Delaware
corporation, as servicer (in such capacity, the “Servicer”), THE PURCHASERS
LISTED ON THE SIGNATURE PAGES HERETO (the “Purchasers”), THE PURCHASER AGENTS
LISTED ON THE SIGNATURE PAGES HERETO (the “Purchaser Agents”) and THE BANK OF
NOVA SCOTIA, as program administrator (in such capacity, the “Administrative
Agent”) for each Purchaser Group.
BACKGROUND
The parties to this Amendment are also parties to a Receivables Purchase
Agreement, dated as of April 26, 2010 (as amended by that certain Amendment No.
1 to Receivables Purchase Agreement dated as of June 24, 2010, that certain
Omnibus Amendment No. 1, dated as of April 28, 2011, that certain Amendment No.
2 to Receivables Purchase Agreement dated as of December 16, 2011 and that
certain Omnibus Amendment No. 2, dated as of November 1, 2012, and as otherwise
amended, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”).
Market Street Funding LLC (“Market Street”), as the assignor (in such capacity,
the “Assignor”), desires to sell, assign and delegate to PNC Bank, National
Association (“PNC”), as the assignee (in such capacity, the “Assignee”), all of
the Assignor’s rights under, interest in, title to and obligations under the
Receivables Purchase Agreement and the other Transaction Documents
(collectively, the “Assigned Documents”), and the Assignee desires to purchase
and assume from the Assignor all of the Assignor’s rights under, interest in,
title to and obligations under the Assigned Documents.
After giving effect to the assignment and assumption contemplated in Section 2
of this Amendment, each of the parties hereto desires that Market Street cease
to be a party to the Receivables Purchase Agreement and each of the other
Assigned Documents to which it is a party and to be discharged from its duties
and obligations as a Purchaser or otherwise under the Receivables Purchase
Agreement and each of the other Assigned Documents.
Concurrently herewith, the Seller, the Servicer and PNC are entering into that
certain Amended and Restated Fee Letter, dated as of the date hereof (the
“Amended and Restated PNC Fee Letter”).
AGREEMENT
1.Definitions. Capitalized terms are used in this Amendment as defined in
Exhibit I of the Receivables Purchase Agreement.
2.    Assignment and Assumption.
(a)    Sale and Assignment by Assignor to Assignee. At or before 2:00 pm (New
York time) on the date hereof, the Assignee shall pay to the Assignor, in
immediately available funds, (i) the amount set forth on Exhibit A hereto (such
amount, the “Capital Payment”) representing 100.00% of the aggregate Capital of
the Assignor under the Receivables Purchase Agreement on the date hereof and
(ii) the amount set forth on Exhibit A hereto representing all accrued but
unpaid (whether or not then due) Yield, Fees and other costs and expenses
payable in respect of such Capital to but excluding the date hereof (such
amount, the “CP Costs and Other Costs”; together with the Capital Payment,
collectively, the “Payoff Amount”). Upon the Assignor’s receipt of the Payoff
Amount in its entirety, the Assignor hereby sells, transfers, assigns and
delegates to the Assignee, without recourse, representation or warranty except
as otherwise provided herein, and the Assignee hereby irrevocably purchases,
receives, accepts and assumes from the Assignor, all of the Assignor’s rights
under, interest in, title to and all its obligations under the Receivables
Purchase



    

--------------------------------------------------------------------------------



Agreement and the other Assigned Documents. Without limiting the generality of
the foregoing, the Assignor hereby assigns to the Assignee all of its right,
title and interest in the Pool Assets.
Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Exhibit B hereto.
(b)    Removal of Assignor. From and after the Effective Date (as defined
below), the Assignor shall cease to be a party to the Receivables Purchase
Agreement and each of the other Assigned Documents to which it was a party and
shall no longer have any rights or obligations under the Receivables Purchase
Agreement or any other Assigned Document (other than such rights which by their
express terms survive termination thereof).
(c)    Limitation on Liability. Notwithstanding anything to the contrary set
forth in this Amendment, the Assignee does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
the Assignor, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Date.
(d)    Acknowledgement and Agreement.    Each of the parties and signatories
hereto (i) hereby acknowledges and agrees to the sale, assignment and assumption
set forth in clause (a) above, (ii) expressly waives any notice or other
applicable requirements set forth in any Transaction Document as a prerequisite
or condition precedent to such sale, assignment and assumption (other than as
set forth herein) and (iii) acknowledges and agrees that this Section 2 is in
form and substance substantially similar to a Transfer Supplement.
3.    Amendments to Receivables Purchase Agreement. The Seller, the Servicer,
the Purchasers, Purchaser Agents and the Administrative Agent agree that the
Receivables Purchase Agreement is hereby amended as follows:
(a)    The following new paragraph is hereby added to Section 1.1(a) of the
Receivables Purchase Agreement immediately following the first paragraph
thereof:
Each of the parties hereto hereby acknowledges and agrees that from and after
the Fourth Amendment Effective Date, (x) the PNC Purchaser Group shall not
include a Conduit Purchaser, and (y) each request by the Seller for Purchases
pursuant to Section 1.1(a) shall be deemed to be a request that PNC, as the
Purchaser with respect to the PNC Purchaser Group, make the PNC Purchaser
Group’s Ratable Share of such Purchases.
(b)    Section 1.7(b) of the Receivables Purchase Agreement is hereby amended by
replacing the term “Eurodollar Rate” where it appears therein with the phrase
“Eurodollar Rate or LMIR”.
(c)    Section 1.8(ii) of the Receivables Purchase Agreement is hereby amended
by replacing the phrase “Eurodollar Rate or the Alternate Base Rate” where it
appears therein with the phrase “Eurodollar Rate, LMIR or the Alternate Base
Rate”.
(d)    Section 1.8(iii) of the Receivables Purchase Agreement is hereby amended
by replacing the phrase “Eurodollar Rate or the Alternate Base Rate” in each
place where it appears therein with the phrase “Eurodollar Rate, LMIR or the
Alternate Base Rate”.
(e)    Section 1.10 of the Receivables Purchase Agreement is hereby replaced in
its entirety with the following:
Section 1.10.    Inability to Determine Eurodollar Rate or LMIR. In the event
that any Purchaser Agent shall have determined prior to the first day of any
Settlement Period (or solely with respect to LMIR, on any day) (which
determination shall be conclusive and binding upon the parties hereto) by reason
of circumstances, affecting the interbank Eurodollar market, either (a) dollar
deposits in the relevant amounts and for the relevant Settlement Period are not
available, (b) adequate and reasonable means do not exist for



    

--------------------------------------------------------------------------------



ascertaining the Eurodollar Rate or LMIR for such Settlement Period (or portion
thereof) or (c) the Eurodollar Rate determined pursuant hereto does not
accurately reflect the cost to any Purchaser (as conclusively determined by the
related Purchaser) of maintaining any Portion of Capital during such Settlement
Period (or portion thereof), such Purchaser Agent shall promptly give telephonic
notice of such determination, confirmed in writing, to the Seller prior to the
first day of such Settlement Period (or solely with respect to LMIR, promptly
after such determination). Upon delivery of such notice (a) no Portion of
Capital shall be funded by the Purchasers in the related Purchaser Group
thereafter at the Alternate Rate determined by reference to the Eurodollar Rate
or LMIR, unless and until such Purchaser Agent shall have given notice to the
Seller that the circumstances giving rise to such determination no longer exist
(which notice such Purchaser Agent shall give to the Seller promptly after such
circumstances no longer exist) and (b) with respect to any outstanding Portions
of Capital then funded at the Alternate Rate determined by reference to the
Eurodollar Rate, such Alternate Rate shall automatically be converted to the
Alternate Rate determined by reference to the Alternate Base Rate at the
respective last days of the then current Settlement Periods relating to such
Portions of Capital (or solely with respect to LMIR, immediately).
If, on or before the first day of any Settlement Period (or solely with respect
to LMIR, on any day), the Administrative Agent shall have been notified by any
Purchaser, Purchaser Agent or Alternate Purchaser that, such Person has
determined (which determination shall be final and conclusive absent manifest
error) that, any enactment, promulgation or adoption of or any change in any
applicable Law or any change in the interpretation or administration thereof by
a Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Person with any
guideline, request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for such Person to fund or maintain any Portion of Capital at the
Alternate Rate and based upon the Eurodollar Rate or LMIR, the Administrative
Agent shall notify the Seller thereof. Upon receipt of such notice, until the
Administrative Agent notifies the Seller that the circumstances giving rise to
such determination no longer apply (which notice the Administrative Agent shall
give to the Seller promptly after the Administrative Agent has received notice
from the Purchaser Agents that such circumstances no longer exist), (a) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Eurodollar Rate or LMIR and (b) the Yield for any outstanding Portions of
Capital then funded at the Alternate Rate determined by reference to the
Eurodollar Rate or LMIR shall be converted to the Alternate Rate determined by
reference to the Alternate Base Rate either (i) on the last day of the then
current Settlement Period (or solely with respect to LMIR, immediately) if such
Person may lawfully continue to maintain such Portion of Capital at the
Alternate Rate determined by reference to the Eurodollar Rate or LMIR to such
day, or (ii) immediately, if such Person may not lawfully continue to maintain
such Portion of Capital at the Alternate Rate determined by reference to the
Eurodollar Rate or LMIR to such day.
(f)    The following new defined terms and definitions thereof are hereby added
to Exhibit I of the Receivables Purchase Agreement in appropriate alphabetical
order:
“Fourth Amendment Effective Date” means November 1, 2013.
“LMIR” means for any day during any Settlement Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrative



    

--------------------------------------------------------------------------------



Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes.
“PNC” means PNC Bank, National Association.
“PNC Purchaser Group” means the Purchaser Group for which PNC is the Purchaser
Agent.
(g)    The definition of “Alternate Rate” set forth in Exhibit I to the
Receivables Purchase Agreement is replaced in its entirety with the following:
“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to: (I) solely with respect to the PNC Purchaser
Group, either (a) the LMIR rate in effect on each day of such Settlement Period
or (b) if any of the circumstances described in Section 1.10 exists, the
Alternate Base Rate in effect on each such day of such Settlement Period and
(II) for any other Purchaser Group, either (a) the Eurodollar Rate for such
Settlement Period or (b) if:
(i)    any of the circumstances described in Section 1.10 exists, or
(ii)    a Settlement Period in which Yield is calculated at the CP Rate is
terminated as described in the definition of “Yield”,
then the Alternate Base Rate in effect (x) in the case of clause (i), on each
day of such Settlement Period or (y) in the case of clause (ii), following such
termination.
(h)    The definition of “Business Day” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by replacing the term
“Eurodollar Rate” where it appears therein with the phrase “Eurodollar Rate or
LMIR”.
(i)    The definition of “Purchaser Group” set forth in Exhibit I to the
Receivables Purchase Agreement is replaced in its entirety with the following:
“Purchaser Group” means, (i) for PNC, PNC as Purchaser and Purchaser Agent and
(ii) for each Conduit Purchaser, such Conduit Purchaser, its related Alternate
Purchasers, its related Purchaser Agent and its related Liquidity Providers.
(j)    Schedule VI to the Receivables Purchase Agreement is amended and restated
in its entirety as Schedule VI attached hereto.
(k)    Schedule A to the Receivables Purchase Agreement is amended and restated
in its entirety as Schedule A attached hereto.
4.    Notice Address. PNC’s address for notices under the Loan Agreement in each
of its capacities thereunder shall be the following:
Address:    PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:    Robyn Reeher
Telephone:    (412) 768-3090
Telecopy:    (412) 762-9184



    

--------------------------------------------------------------------------------



email:    robyn.reeher@pnc.com
5.    Representations and Warranties of the Seller and Servicer. Each of the
Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrative Agent, each Purchaser, each Purchaser Agent and the Assignee, as
follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes a Termination
Event or an Unmatured Termination Event.
6.    Conditions. This Amendment shall become effective as of the date hereof
(the “Effective Date”) upon the satisfaction of the following conditions
precedent:
(a)    Execution of Amendment. The Administrative Agent shall have received
counterparts hereto duly executed by each of the parties hereto.
(b)    Execution of Amended and Restated PNC Fee Letter. PNC shall have received
counterparts of the Amended and Restated PNC Fee Letter duly executed by each of
the parties thereto.
(c)    Receipt of Payoff Amount. The Administrative Agent shall have received
confirmation that the Assignor shall have received the Payoff Amount in its
entirety in accordance with Section 2 of this Amendment.
7.    Ratification. This Amendment constitutes an amendment to the Receivables
Purchase Agreement. After the execution and delivery of this Amendment, all
references to the Receivables Purchase Agreement in any document shall be deemed
to refer to the Receivables Purchase Agreement as amended by this Amendment,
unless the context otherwise requires. Except as amended above, the Receivables
Purchase Agreement is hereby ratified in all respects. Except as set forth
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment or waiver of any right, power or remedy of the parties
hereto under the Receivables Purchase Agreement, nor constitute an amendment or
waiver of any provision of the Receivables Purchase Agreement. This Amendment
shall not constitute a course of dealing among the parties hereto at variance
with the Receivables Purchase Agreement such as to require further notice by any
of the Administrative Agent, the Purchaser Agents or the Purchasers to require
strict compliance with the terms of the Receivables Purchase Agreement in the
future, as amended by this Amendment, except as expressly set forth herein. Each
of the Seller and the Servicer hereby acknowledges and expressly agrees that
each of the Administrative Agent, the Purchaser Agents and the Purchasers
reserves the right to, and does in fact, require strict compliance with all
terms and provisions of the Receivables Purchase Agreement, as amended herein.
8.    No Proceedings. Each of the parties hereto agrees, for the benefit of the
holders of the privately or publicly placed indebtedness for borrowed money of
any Conduit Purchaser or Market Street, not, prior to the date which is one (1)
year and one (1) day after the payment in full of all privately or publicly
placed indebtedness for borrowed money of any Conduit Purchaser or Market Street
remains outstanding, to acquiesce, petition or otherwise, directly or
indirectly, invoke, or cause any Conduit Purchaser or Market Street to invoke an
Insolvency Proceeding by or against any Conduit Purchaser or Market Street. The
provisions of this Section 8 shall survive the termination of the Receivables
Purchase Agreement.



    

--------------------------------------------------------------------------------



9.    Further Assurances.    Each of the Seller and the Servicer hereby agrees
to do all such things and execute all such documents and instruments, at the
Seller’s sole expense, as the Assignee may reasonably consider necessary or
desirable to give full effect to the assignment and assumption set forth in
Section 2 of this Amendment.
10.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
11.    Miscellaneous. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.
INGRAM FUNDING INC.,
as Seller




By: /s/ Erik Smolders    
Name:    Erik Smolders
Title:    Treasurer




INGRAM MICRO INC.,
as Servicer




By: /s/ William D. Humes    
Name:    William D. Humes
Title:    Chief Financial Officer




--------------------------------------------------------------------------------



THE PURCHASER GROUPS:


THE BANK OF NOVA SCOTIA,
as Purchaser Agent for the
Liberty Street Purchaser Group




By: /s/ Robert Gass    
Name:    Robert Gass
Title:    Managing Director




THE BANK OF NOVA SCOTIA,
as related Alternate Purchaser




By: /s/ Robert Gass    
Name:    Robert Gass
Title:    Managing Director




LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser




By: /s/ Jill A. Russo    
Name:    Jill A. Russo
Title:    Vice President



    

--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for the Victory Purchaser Group




By: /s/ Richard Gregory Hurst    
Name:     Richard Gregory Hurst
Title:    Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Alternate Purchaser




By: /s/ Lillian Kim    
Name:    Lillian Kim
Title:    Director




VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser




By: /s/ David V. DeAngelis    
Name:    David V. DeAngelis
Title:    Vice President





    

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent and as Assignee




By: /s/ Robyn A. Reeher    
Name:    Robyn A. Reeher
Title:    Vice President




PNC BANK, NATIONAL ASSOCIATION,
as an Alternate Purchaser




By: /s/ Robyn A. Reeher    
Name:    Robyn A. Reeher
Title:    Vice President




MARKET STREET FUNDING LLC,
as a Conduit Purchaser and as Assignor




By: /s/ Doris J. Hearn     
Name:    Doris J. Hearn
Title:    Vice President



    

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as Purchaser Agent for the Working Capital Group




By: /s/ Bertram H. Tang    
Name:    Bertram H. Tang
Title:    Authorized Signatory




MIZUHO BANK, LTD.,
as an Alternate Purchaser




By: /s/ Bertram H. Tang    
Name:    Bertram H. Tang
Title:    Authorized Signatory




WORKING CAPITAL MANAGEMENT CO., LP, as a Conduit Purchaser




By: /s/ Shinichi Nochiide    
Name:    Shinichi Nochiide
Title:    Attorney-in-Fact





    

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as Administrative Agent




By: /s/ Robert Gass    
Name:     Robert Gass
Title:    Managing Director







    

--------------------------------------------------------------------------------






SCHEDULE A




Purchaser Group
Maximum Purchase Amount
Liberty Street
$300,000,000
PNC
$125,000,000
Victory
$125,000,000
Working Capital
$125,000,000





